Opinion by
Winkler, J.
§ 729. Foreign corporation; proof of incorporation. Where a foreign corporation offered to prove its corporate capacity by the production of a copy of the general law providing for the formation of such corporations as that of the plaintiffs, passed by the general assembly of Illinois, entitled “An act to authorize the formation of corporations for manufacturing, mining, mechanical or chemical purposes,” which was certified by the secretary of state of the state Illinois, under the great seal of state, to be a true copy of an enrolled law of the state of Illinois, giving title and date of approval, which evidence was excluded by the court, held error. The document was properly authenticated, and was admissible as evidence; and so, also, of the certificate of organization.
Reversed and remanded.